FILED
                             NOT FOR PUBLICATION                             FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 VARDUHI SASHOYAN,                                No. 05-74625

               Petitioner,                        Agency No. A097-364-365

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Varduhi Sashoyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order summarily dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s adverse credibility determination, Chebchoub v. INS, 257

F.3d 1038, 1042 (9th Cir. 2001), and deny the petition for review.

       Substantial evidence supports the IJ’s adverse credibility determination

because Sashoyan testified about her alleged mistreatment in an internally

inconsistent manner. See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007)

(inconsistencies between testimony and documentary evidence support an adverse

credibility finding where inconsistencies go to the heart of the claim); Kaur v.

Gonzales, 418 F.3d 1061, 1067 (9th Cir. 2005) (repeated and significant

inconsistencies deprived claim of the requisite “ring of truth”). Because at least

one of the identified grounds underlying the IJ’s adverse credibility finding is

supported by substantial evidence and goes to the heart of the claim of persecution,

we are bound to accept the negative credibility finding. See Li v. Ashcroft, 378

F.3d 959, 964 (9th Cir. 2004). In the absence of credible testimony, Sashoyan

failed to establish eligibility for asylum or withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Finally, because Sashoyan’s CAT claim is based on the same testimony the

IJ found not credible, and she points to no other evidence the IJ should have


AR/Research                               2                                     05-74625
considered, substantial evidence supports the IJ’s denial of CAT relief. See id. at

1156-57.

       PETITION FOR REVIEW DENIED.




AR/Research                               3                                    05-74625